Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         
                                          
                                                     Response to Amendment
The terminal disclaimer filed on 2/16/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 10,430,931) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Based on applicant’s amendment, filed on 2/16/2021, see page 9 through 10 of the remarks, with respect to cancellation of claim 16, and amended claims 14, 17 and 20, have been fully considered and are persuasive, upon further consideration the double patenting rejection and rejection of 102(a)(2) for claims 1-15 and 17-24, are hereby withdrawn.    
             The claims 1-15 and 17-24 now renumbered as 1-23 are allowed.  


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to image processing, and more 
particularly, to high dynamic range processing. 
           Based on applicant’s amendment, with respect to claim 1, representative of claims 7, 14 and 20, the closest prior art of record (Hayashi), reference is directed to source image data is subjected to a logarithmic process (gamma correction process)), and the luminance distribution of source image data is acquired, but does not teach or suggest, among other things, “select a first gamma contrast curve as the image adjustment modifier when the image parameter of the converted image data is less than the “imaging sensitivity level” of the display device and a second gamma contrast curve as the image adjustment modifier when the image parameter of the 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Hayashi) prior art of record.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
February 20, 2021